Citation Nr: 1140258	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  08-06 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement service connection for a circulatory disorder, including thrombophlebitis.




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

According to her DD Form 214, the Appellant served on active duty (AD) from August 2005 to November 2006.  She also had 4 months and 8 days of prior active service and 24 years, 9 months, and 25 days of prior inactive service. 

She appealed to the Board of Veterans' Appeals (Board) from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied her claims for service connection for hypertension and thrombophlebitis.

In June 2010, the Board remanded these claims to the RO via the Appeals Management Center (AMC) for further development and consideration.  This additional development especially included clarifying the exact dates when the Appellant was on active duty (AD), active duty for training (ACDUTRA), and inactive duty training (INACDUTRA) in the United States Army and Puerto Rico Army Reserves/National Guard and scheduling VA compensation examinations for medical opinions concerning whether her claimed disabilities are attributable to her military service. 

The AMC since has issued a decision in July 2011 granting the claim for service connection for hypertension and assigning an initial 10 percent rating for this disability retroactively effective from December 1, 2006, the day after her military service ended when she returned to life as a civilian.  And since she has not, in response, appealed either this initial rating or effective date assigned for her hypertension, that claim is no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).


In a July 2011 Supplemental Statement of the Case (SSOC), however, the AMC continued to deny the remaining claim for service connection for a circulatory disorder, including thrombophlebitis, so this claim is again before the Board.  But this remaining claim requires still further development before being decided, so the Board is again remanding this claim to the RO via the AMC.


REMAND

The Appellant contends that the thrombophlebitis of her right leg was aggravated by her military service.  As already indicated, one of the reasons the Board previously remanded this claim in June 2010 was to determine the exact dates when the Appellant was on AD, ACDUTRA, and INACDUTRA in the United States Army and Puerto Rico Army Reserves/National Guard.  In July 2010, pursuant to this remand directive, the AMC requested records confirming her dates of service from the Puerto Rico Adjutants General.  However, there is no indication the AMC received a response or that any such records were received.  The July 2011 SSOC does not mention whether these records were received or provide any explanation as to why these records were not received.  And there has to be some documentation of this in the file; the Appellant also has to be apprised of the efforts to obtain these records clarifying the dates of her service in these various capacities.  See 38 C.F.R. §§ 3.159(c)(2), (c)(3) and (e)(1).

The Appellant, who is unrepresented, also responded to the July 2011 SSOC by indicating she has additional information or evidence regarding her claim and requesting the full 30 days to respond to the SSOC.  In an attached statement she explains that her use of the English language is limited.  Although it is not entirely clear, it appears she is indicating that she or her private physician, Dr. I.M.T., submitted additional medical records in July 2011 to her local RO in San Juan, Puerto Rico, rather than to the AMC in Washington, D.C., which did the additional development of her claim on remand.  So it also has to be clarified whether there are additional records at the RO that need to be put in the claims file for consideration in this appeal.

Accordingly, this remaining claim is REMANDED for the following additional development and consideration:

1.  Determine the exact dates when the Appellant was on AD, ACDUTRA, and INACDUTRA in the U. S. Army and Puerto Rico Army Reserves/National Guard and document these dates in the claims file.  If unable after sufficient attempts to determine these dates of her service, prepare a memorandum for the file indicating the efforts that were taken to obtain this information and the results of these efforts.  Also notify the Appellant in accordance with 38 C.F.R. § 3.159(e).

2.  Also ask her whether she has received any additional evaluation or treatment for her claimed circulatory disorder, including for thrombophlebitis, the records of which have not previously been submitted or obtained.  If she has, and these additional records are not in the file, then obtain them for consideration.  These records should include, but are not limited to, records from Dr. I.M.T. who reportedly submitted additional medical evidence to the local RO in San Juan, Puerto Rico, rather than to the AMC in Washington, D.C., in or around July 2011.

If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then notify the Appellant of this in accordance with 38 C.F.R. § 3.159(c) and (e).  


3.  Then readjudicate this remaining claim in light of the additional evidence.  If this claim is not granted to the Appellant's satisfaction, send her another SSOC and give her an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Appellant has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


